The plaintiff in error was convicted on an information charging that he did unlawfully furnish to one Wilburn Thompson one pint of intoxicating liquor, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and pay a fine of $50. From the judgment an appeal was taken by filing a duly certified transcript of the record proper in this court on June 12, 1919. No brief has been filed, and no appearance made on behalf of the plaintiff in error, when the case was called for final submission. The motion of the Attorney General to affirm the judgment for failure to prosecute the appeal is therefore affirmed.